department of the treasury internal_revenue_service washington d c tax exempt and cover mivision date contact person identification_number telephone number employer_identification_number number release date xxxxkxkxkxk xxxxxxxkxk xxxxxkkx xxxxxxkkx uniform issue list legend trust association dollar_figureaa date date date dear this is in response to your request for a ruling dated date submitted on behalf of trust concerning trust’s continued status as a voluntary employees’ beneficiary association veba under sec_501 of the internal_revenue_code facts based on the information submitted we understand the relevant facts to be as follows trust is tax-exempt under sec_501 trust describes itself as an sec_501 organization established to fund a veba plan plan plan provides self-insured benefits as described under sec_501 to plan’s participants these benefits include health insurance life_insurance and prescription drug benefits sec_501 benefits xxxxxxx maxxxxxx kaxxxxxxx plan’s participants consist of employees of employer-members individually as employer collectively as employers of an organization described under sec_501 association employers consist of unrelated taxpayers who fund trust to benefit plan’s participants currently plan has approximately dollar_figureaa in assets which consist exclusively of surplus from favorable claims experience and investment earnings accumulated to present on date trust's committee unanimously approved a motion authorizing trust to cease providing insurance coverage to participants effective date with a run-out period ending date trust has paid all outstanding benefits claims and current obligations trust's committee passed a motion to terminate trust and liquidate remaining assets of trust trust proposes to use trust's remaining asset thereafter paying plan's associated expenses to pay health benefits insurance carriers to provide health insurance benefits to plan's participants until trust’s remaining assets is exhausted trust will allocate the trust's assets between the employers as follows d istributions would be made on a pro_rata basis based upon each employer's participant contributions collected for the five years prior to termination of the insurance benefits thus the allocated amount for each year that each participating employer was a member will be a fraction of the total veba net trust assets the numerator of which is the employer's participant contribution for the five year period and the denominator of which is the total participant contributions for the five year period after paying administrative expenses and liabilities associated with plan trust will then use trust remaining assets to provide current health insurance benefits for current participants until the total amount of each employer's allocation is exhausted thus e e e each employer must submit its monthly health insurance premium statement from its health insurance carrier to the trust committee or its designated administrator the trust committee or its designated administrator will remit payment of the participants’ health insurance premium cost directly to the respective health insurance provider each employer must submit a copy of their current benefits invoice and certify that a b that the benefits invoice pertains to purchase of health insurance that cover life disability sickness or accident benefits as permitted under sec_1_501_c_9_-3 in a manner that does not provide disproportionate benefits between officers owners highly compensated employees and non-owners non-highly compensated employees any health insurance benefits must be provided on equal basis between highly compensated employees officers owners and non-highly compensated employees xxxxxxx xxxxxxx axxxxxxx c any life_insurance or wage replacement benefits if not provided equally to all employees must be based uniformly upon employee participant compensation lf any employer cannot be located or does not agree to the terms and conditions of the trust’s termination and settlement agreement such employer's allocable participants’ amount will revert back to the corpus of the trust's assets and be allocated among remaining employers’ participants once the trust’s assets are exhausted trust will terminate the state in which trust and plan are located has approved trust's plan regarding trust proposal to distribute plan’s assets and trust and plan’s termination ruling requested the proposed transaction will not adversely affect the tax exempt status of the veba trust under sec_501 the payment of health insurance benefits on behalf of participants as detailed in the proposed transaction constitute permitted disbursements in accordance with sec_1_501_c_9_-3 law sec_501 of the code provides for the exemption from federal_income_tax of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member's dependents in the event of illness or injury to a member or a member’s dependent such benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-3 b defines life benefits as a benefit including a burial benefit or a wreath payable by reason of the death of a member or dependent a benefit may be provided directly or through insurance life xxxxxxkx kxxxxxx xxxxxxxx sec_1_501_c_9_-4 provides generally that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1_501_c_9_-4 provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer analysis first under sec_1_501_c_9_-4 a voluntary employees’ beneficiary association will jeopardize its exempt status under sec_501 if any part of its net_earnings inures to the benefit of any private sharehoider or individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 under sec_1_501_c_9_-4 it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer plan decided to terminate but prior to termination trust will pay off any administrative expenses and liabilities associated with plan trust will use plan’s remaining assets thereafter paying off plan’s administrative expenses and liabilities to continue providing sec_501 benefits employers will contract health insurance providers who will provide healthcare insurance benefits to employees of employers who are current participants of plan trust via trust committee or a designated administrator will make payments from trust’s assets from each employer's allocation of trust’s assets directly to these insurance providers none of trust’s assets will revert back to employers accordingly based on sec_1_501_c_9_-4 and sec_1 c - d trust’s proposal to use trust’s remaining assets thereafter payment of administrative expenses and liabilities associated with plan to pay healthcare insurance carriers directly to continue to provide sec_501 benefits to current participants of plan until trust’s assets is exhausted will not cause trust to fail to be described under sec_501 second sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member's dependents in the event of illness or injury to a member or a member's dependent such xxxxxxx kxxxxxk kxxxxxxx benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-3 b defines life benefits as a benefit including a burial benefit or a wreath payable by reason of the death of a member or dependent a life benefit may be provided directly or through insurance prior to plan’s decision to terminate plan has always used trust’s assets to provide health insurance life_insurance and prescription drug benefits these benefits are permissible under sec_501 trust in its proposal to terminate plans to use trust's assets to continue provide benefits permissible sec_501 health insurance accordingly based on sec_1_501_c_9_-3 and sec_1_501_c_9_-3 b under trust’s proposal trust will use plan’s remaining assets thereafter payment of administrative expenses and liabilities associated with plan to provide health insurance benefits this benefit is permissible under sec_501 thus providing these permissible benefits under sec_501 will not cause trust to fail to be described under sec_501 rulings based on the information submitted representation made and the authorities cited above we conclude as follows the proposed transaction will not adversely affect the tax exempt status of the veba trust under sec_501 the payment of health insurance benefits on behalf of participants as detailed in the proposed transaction constitute permitted disbursements in accordance with sec_1_501_c_9_-3 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records xxxxxxx kxxxxxx kaxxxxxxx if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
